

USA Truck, Inc.
2013 Management Team Retention Bonus Plan
Adopted October 30, 2013
 
1.0  ESTABLISHMENT AND PURPOSE
 
    1.1  Plan Approval
 
The USA Truck, Inc. Management Team Retention Bonus Plan (the “Plan”) was
adopted and approved by resolution of the Executive Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of USA Truck, Inc. (the
“Company”) on October 30, 2013 (the “Effective Date”).
 
       1.2  Commencement of Plan
 
The Plan shall commence on the Effective Date, and shall be applied to calculate
remuneration for qualifying employees designated by the Committee as eligible on
the Effective Date for retention bonus payments pursuant to the terms of the
Plan (“Participants”).
 
      1.3  Plan Purpose
 
The Company has been engaged since 2012 in efforts to reverse a continuing
series of operating and financial losses occurring over the past few years, by
establishing and implementing a turnaround strategy focused on attracting and
retaining individuals in leadership positions to guide the Company’s personnel
toward improving key operating metrics in the business, all of which is intended
to lead the Company back into profitability and improved financial
condition.  This turnaround strategy has included employment of new management
and key employees, as well as reinvigorating valuable members of the existing
management team at the Company, with employment initiatives particularly
accelerating during 2013.  In recent months, however, the Company has been made
the target of a hostile takeover attempt by a competitor in the transportation
and logistics industry.  The Board has repeatedly let it be known privately and
publicly that the Company is not for sale, but to reinforce the Board’s belief
that the Company’s intrinsic value significantly exceeds any amounts that the
hostile party to date has indicated it is willing to pay for ownership of 100%
of the Company, the Company’s management team needs to continue its focus on
implementing the turnaround strategy and producing operating results that better
evidence the ongoing success of the Company’s strategy.  The Board believes that
one of the greatest risks to the further success of the turnaround strategy is
disengagement or distraction of the members of the management team and ongoing
concern about their individual futures if a hostile takeover of the Company
occurs before full success of the turnaround strategy has been achieved.  The
Plan is intended to replace the Company’s 2013 management bonus plan.  The
Plan’s objectives are to retain and motivate existing key executive employees,
to reward those executives for continuing their efforts toward successful
execution of the Company’s turnaround strategy, and to align the executive
incentive awards with the Company’s long-term objective of creating and growing
economic value for shareholders.
 
       2.0  PARTICIPANTS
 
The Participants in the Plan shall be those individual members of management
determined by the Committee to be eligible for participation, at levels
determined by the Committee.  The Participants shall include four separate
groups of key executive and management team members, including Group I – the
Chief Executive Officer; Group II – the Senior Executive Officer Group; Group
III – the Officer Group; and Group IV – the Key Management Group, all as
identified by the Committee on the Effective Date.
 
 

--------------------------------------------------------------------------------

 
    2.1  Cessation of Employment Before Retention Performance Date
 
A Participant who, whether voluntarily or involuntarily, is terminated from
employment or otherwise ceases to qualify as a Participant pursuant to this Plan
prior to the Retention Performance Date (as defined below), including by virtue
of death or Disability (as defined below), shall not be eligible to receive a
Retention Bonus Award under the Plan unless the Committee determines, in its
sole discretion, that such award will be paid, in whole or in part at the
Payment Date (as defined below). As used in this Plan, “Disability” means a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Executive to be unable to
perform the duties of his or her position of employment or any substantially
similar position of employment.
 
3.0  PLAN OUTLINE
 
This Plan is designed to, among other factors, better align the Company’s
executive management and shareholder interests by encouraging key management
team members, despite the possible distractions and loss of focus caused by the
threat of an ongoing hostile takeover attempt, to remain focused on producing
positive results in operations as compared to prior periods, through the end of
the first fiscal quarter of 2014.
 
    3.1  Retention Bonus Awards
 
Participants are eligible for Retention Bonus Awards under the Plan if they are
employed continuously by the Company from the Effective Date through March 31,
2014 (the “Retention Performance Date”).  Participants who qualify to receive a
Retention Bonus Award will be paid in cash, on or about April 11, 2014 (the
“Payment Date”), a percentage of their reference annual base salaries (such base
salaries determined as of the Effective Date) corresponding with the award level
applicable to their particular Group, as set forth in the chart below. Any
Participant on an authorized leave of absence at the time of any payment will be
paid upon his or her return to work.  Group I, consisting of the Chief Executive
Officer, shall receive an additional $150,000, in cash, which has been found and
determined by the Compensation Committee to be reasonable in light of the Chief
Executive Officer’s ultimate responsibility for supervising the overall
execution of the turnaround plan, of which $50,000 is payable in December 2013
and the remainder, subject to continuous continuation of employment of the Chief
Executive Officer through the Retention Performance Date, is payable on the
Payment Date.
 
Group
Percentage of Base Salary
Group I
25%
Group II
25%
Group III
12.5%
Group IV
6.25%

 
If a Participant voluntarily terminates his employment with the Company at any
time after receipt of a payment under this Plan and before the one-year
anniversary of the adoption of this Plan, or October 30, 2014, the Participant
will be required to repay his Retention Bonus Award to the Company.
 
          3.2  Change in Control
 
      In the event of a Change in Control (as defined below), any Retention
Bonus Award earned but not yet paid shall remain fully vested and payable.
Anything to the contrary in this Plan notwithstanding, payments of said amount
shall be made within five (5) days following the Change in Control.  As used in
this Plan, “Change in Control” means:
      
 
2

--------------------------------------------------------------------------------

 
       (i)           Any “Person” as defined in Section 3(a)(9) of the Exchange
Act, and as used in Section 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) of the Exchange Act (but excluding the Company and any
employee benefit plan sponsored or maintained by the Company (including any
trustee of such plan acting as trustee)), directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities (other than indirectly as a
result of the Company’s redemption of its own securities); or
 
       (ii)           The consummation of any merger or other business
combination of the Company, a sale of more than 50% of the Company’s assets, the
liquidation or dissolution of the Company or any combination of one or more of
the foregoing transactions (the “Transactions”) other than a Transaction
immediately following which either (x) the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own more than 50% of the voting power, directly or indirectly,
of (A) the surviving corporation in any such merger or other business
combination; (B) the purchaser of or successor to the Company’s assets; (C) both
the surviving corporation and the purchaser in the event of any combination of
Transactions; or (D) the parent company owning 100% of such surviving
corporation, purchaser or both the surviving corporation and the purchaser, as
the case may be ((A), (B), (C) or (D), as applicable, the “Surviving Entity”) or
(y) the Incumbent Directors, as defined below, shall continue to serve as a
majority of the board of directors of the Surviving Entity without an agreement
or understanding that such Incumbent Directors will later surrender such
majority; or
 
       (iii)           Within any twenty-four (24)-month period, the individuals
who were directors immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of any
successor to the Company, including any Surviving Entity.  For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of, or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a Person who commenced or threatened to commence an
election contest or proxy solicitation by or on behalf of a Person (other than
the Board) or who has entered into an agreement to effect a Change in Control or
expressed an intention to cause such a Change in Control).
 
       3.3  Successors
 
           All obligations of the Company under the Plan with respect to
Retention Bonus Awards shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all the business
and/or assets of the Company.
 
              3.4  Severability
 
           If any provision of the Plan or any Retention Bonus Award is
determined to be invalid, illegal or unenforceable in any jurisdiction, or as to
any person, or would disqualify the Plan or any Retention Bonus Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to applicable laws, or, if it cannot be so construed
or deemed amended without, in the Committee’s determination, materially altering
the intent of the Plan or the Retention Bonus Award, such provision shall be
stricken as to such jurisdiction, person or Award, and the remainder of the Plan
and any such Retention Bonus Award shall remain in full force and effect.
 
                3.5  Choice of Law
 
           The Plan, all Retention Bonus Awards granted hereunder and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware without giving effect to the law or principles of
conflict of laws.
 
3

--------------------------------------------------------------------------------

 
               3.6  Modification; No Trust Fund
 
           The Plan is subject to amendment, modification or revision at any
time in the sole discretion of the Board or the Committee.  The Plan is intended
to constitute an “unfunded” plan, and nothing contained herein shall require the
Company to segregate any monies or other property, or to create any trusts, or
to make any special deposits for any amounts payable to any Participant in the
Plan.
 
[END OF PLAN]